DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1-10 and 12-14 are pending.  Claims 1-2, 5, 8-9, and 13-14 have been amended and Claims 11 and 15 are cancelled.
Response to Arguments
3.	Applicant has presented amendments to the claims that raise new issues requiring further consideration or search, and also, the amendment changes the scopes of the dependent claims. Accordingly, the claims will not be entered.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S. PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on Monday through Thursday, 7 am - 4 pm; Friday, 7 am - 11 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729